Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 12/16/2021. Claims 1, 3-7, 9, 11, 12, 14, 15, 17, 19 and 20 have been amended. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for providing embedded-item-attribute search operations. The detailed implementation indicates: (1) A computer-implemented method for providing embedded-item-attribute search operations, the method comprising: causing display of a plurality of items that are responsive to an initial search query; (2) Causing display of a plurality of guidance attributes associated with refining the plurality of items without causing display of any of one or more values of the plurality of guidance attributes, the plurality of guidance attributes are an identified ranked set of characteristics of the plurality of items based on historical user interactions with the plurality of items; (3) Receiving a selection of a guidance attribute from the plurality of guidance attributes; (4) Based on receiving the selection of the guidance attribute, causing display of a guidance-attribute control corresponding to the guidance attribute, wherein the guidance-attribute control is embedded with the one or more values of the guidance attribute that were previously not displayed, wherein selection of the guidance attribute triggers the guidance-attribute control as a partial overlay comprising a user-interface element that indicates guidance-attribute control is active, wherein the one or more values are selectable to initiate one or more embedded-value 

Pertinent Art
3.	Thirumalai, US 8620891, discloses enabling refinement of information sets utilizing recorded instances of user behavior in connection with information units of the information sets. Information units are each associated with one or more attributes and provided to users in ranked information sets.  Instances of user selection of information units are used to determine how refining search result sets according to attributes would have improved the positions of the selected information units.  Information is accumulated accordingly to determine how to present representations of attributes to users to enable the users to refine information sets.	

 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
01/11/2022

/HUNG D LE/Primary Examiner, Art Unit 2161